LAS VEGAS—(BUSINESS WIRE)—July 26, 2006—Cash Systems, Inc. (NASDAQ: CKNN -
News), a provider of cash access solutions for the gaming industry, announced
today that it has entered the Chickasaw Nation’s newest gaming facility,
Riverwind Casino. Cash Systems provides the casino with a complete line of cash
access services including the all-in-1 atm, credit card cash advance, debit card
cash advance and check cashing.

Riverwind Casino, located in Norman, Oklahoma, opened on July 17, 2006 and
includes 2,300 electronic gaming devices and 50 table games throughout 219,000
square feet of space. Riverwind Casino is one of 15 gaming centers owned and
operated by the Chickasaw Nation.

Michael Rumbolz, Chairman and Chief Executive Officer of Cash Systems, said
“Riverwind Casino is a beautiful facility that will further elevate the gaming
market in Oklahoma. Today’s announcement reflects our commitment and dedication
to product innovation and customer service, which continues to strengthen our
relationships with important customers like the Chickasaw Nation.”

About Cash Systems, Inc.

Cash Systems, Inc., located in Las Vegas, with additional offices in San Diego
and Minneapolis, is a provider of cash-access and related services to the retail
and gaming industries. Cash Systems’ products include its proprietary cash
advance systems, ATMs and check cashing solutions. Please visit
http://www.cashsystemsinc.com for more information.

This press release may contain forward-looking statements, including the
Company’s beliefs about its business prospects and future results of operations.
These statements involve risks and uncertainties. Among the important additional
factors that could cause actual results to differ materially from those
forward-looking statements are risks associated with the overall economic
environment, the successful execution of the Company’s plan of operation,
changes in the Company’s anticipated earnings, continuation of current
contracts, gaming and other applicable regulations, and other factors detailed
in the Company’s filings with the Securities and Exchange Commission, including
its most recent Forms 10K and 10Q. In addition, the factors underlying Company
forecasts are dynamic and subject to change and therefore those forecasts speak
only as of the date they are given. The Company does not undertake to update any
forecasts that it may make available to the investing public.

